Delany, J.
(dissenting). This action was brought to recover the amount of a check made by the defendants to the order of plaintiff, on the European-American Bank in this city, which suspended before the hour for opening of business on August 6, 1910. The check was dated August 4, 1910, and was delivered to plaintiff on that day, the. defendants claiming at nine o’clock in the morning, but the plaintiff between four and five o’clock in the evening..
The judgment was for plaintiff; and, if the time in dispute is to be considered as a determining factor in the case, we must assume here that the court below found as a fact that the check was received by the plaintiff at the later hour.
*42• The plaintiff on the following day, August fifth, deposited the cheek to his account in the National Reserve Bank in this city; that bank did not present it to the European-Amefican Bank until the day after, August sixth, when the latter had closed.
I am constrained to dissent from the judgment of the court, because it seems to me repugnant to the law as laid down in an unvarying line of decisions in practically every judicature recognizing the common law, and because the statutes in this State have not occasioned any change, so far as the phase here presented is concerned. Host of the decisions alluded to were pronounced before the enactment of the Negotiable Instruments Act; 'but the rule which may be drawn’from them requires no modification in statement on that account, since the act, so far as applicable to the case under consideration, is merely declaratory of the common law.
The rule thus established regarding the time within which a check drawn on a bank in the same city as that of the payee must 'be presented may be a rigorous "one; but, whether so or not, it has a time-honored acceptance and may be assumed as a condition recognized • as controlling in business relations. The payee must present the 'check to the bank for payment, it is true, within a reasonable time; but the stringent requirement emphasized in every case is promptness in presentation and what time, as a matter of law, must elapse before such presentation, in order to justify a finding of want of promptness, must depend upon how we can harmonize the various expressions' of the courts on the question. Some courts have held that a check is to .be considered like an inland bill of exchange and should be governed by the same rules (Smith v. Janes, 20 Wend. 192) ; others that a check is to be presented within twenty-four hours after its receipt (Kramer v. Grant, 60 Misc. Rep. 111) ; others again, that it is to be presented on the same'day or the following day (Smith v. Janes, supra; Dehoust v. Lewis, 128 App. Div. 132; Carroll v. Sweet, 128 N. Y. 22); and others still, within business hours of the following day. Murphy v. Levy, 23 Misc. Rep. 149. ¡Nor is one required tó make this presentation for payment excused for failure to do so by the fact that he has trans*43ferred it to another for collection. Kramer v. Grant, supra; Smith v. Miller, 43 N. Y. 171, 177.
The plaintiff in the ease at bar, therefore, cannot claim as an excuse that, for his own convenience, he deposited the check in another bank for collection. This act would, in the usual course of business, necessarily postpone its collection for one additional day. If prompt collection required- its presentation the day following its receipt, he adoptéd this course at his peril.
If a rule is to be deduced from all the cases cited, I think that it may be stated thus: “ The promptness enjoined requires that, in the absence of any extraordinary circumstance, the holder of a check on a bank in the same city should present it. for payment not later than the closing hours of the bank’s business day following its receipt.”
This case is extremely close, but I nevertheless believe that it comes within the rule that, where one is willing to accept payment in that form, he must, to save himself harmless, act with the required promptness. A consideration which might be a makeweight in determining whether this strict rule should be applied here is this: The plaintiff intrusted the collection of the check to slower agencies than direct presentation and he thus relied upon the stability of one bank, or the quickness of action of the other. This reliance should work to his own detriment rather than to that of the maker of the check, and it may well be that some such reason lies at the base of the decisions.
The case at bar presents no feature which would require consideration on the question of “ reasonable time,” unless it is found in the ¡Negotiable Instruments Act or affected by marked changes in the necessities or usages of the present-day business world.
The Negotiable Instruments Act of this State, regarding what must be considered in determining what is or is 'not a' reasonable time, has not changed the substance of the preexisting law on this subject. Dehoust v. Lewis, supra; Kramer v. Grant, supra. Its terminology is that of the English Bills of Exchange Act (1882, 45, 46 Vict. c. 61), which is in fact the basis of all similar statutes in the United States. *44Its verbiage is taken from the courts of common law. Huff-cwt on Negotiable Instruments gives an exhaustive treatise on. the origin of these statutes; and the English decisions, since the enactment of the Bills of Exchange Act, have not varied the law on this subject.
It is a general rule that, when a foreign statute is reenacted, it is to be understood as it has been interpreted by the courts of the country from which' it is taken (Waterford v. People, 9 Barb. 961; Ryalls v. Mechanics Mills, 150 Mass. 191; Commonwealth v. Hartnett, 3 Gray, 450); and it is fair to infer that the Legislature intended that the words used should have the meaning given them by the courts. Bellegarde v. Union Bag & Paper. Co., 90 App. Div. 577.
Applying this test the common law may be said not to have undergone any change, so far as this question is concerned, and all our decisions on .this matter are as applicable after as before the statutes were enacted.
The Massachusetts statute is identical in language with our negotiable Instruments Act, and the Supreme Court of that State, in a case decided in 1907, holds: The negotiable Instruments Act. provides generally, as the judge said, that “ in determining what is a ‘ reasonable time ’ or an ‘ unreasonable time/ regard is to be had to the nature of the instrument, the usage of trade or business, if any, with respect to such instruments, and the facts of the particular case. ‘ This, however, would not seem to lay down or to establish any new rule. The nature of the instrument and the facts of the particular case have always 'been considered when passing upon the question of reasonable or unreasonable time. In deciding, therefore, whether this check was presented within a reasonable time, if presented on Friday, resort must be had to the rules which have been hitherto "established in similar cases. And one of the rules which has been established is that, where the drawer and drawee and the payee are all in the same city or town, a check to be presented within a reasonable time should be presented at some time before the. close of banking hours on the day after it is issued, and that its circulation from, hand to hand will not extend .the time of presentment to the detriment of the drawer.’ ” Gordon v. *45Levine, 194 Mass. 421, citing numerous cases in other States to the same effect.
The establishment of a clearing house has undoubtedly simplified banking operations; but, whether it has or not, the law is unaffected by it, for a number of the decisions referred to have been rendered since that event and some of them arose out of transactions between parties in the city of New York. Dehoust v. Lewis, supra; Kramer v. Grant, supra; Carroll v. Sweet, supra; Williams v. Brown, 53 App. Div. 486; Grant v. McNutt, 12 Misc. Rep. 21; Murphy v. Levy, 23 id. 147; Smith v. Miller, supra.
The case of Laux & Son v. Fox, 171 Penn. St. 68, cited in the opinion of this court, is contrary to the entire trend of the decisions in that State which are in tenor the same as those in this State (National Bank v. Weil, 141 Penn. St. 460) ; and it is inconclusive in that the court does not disavow .the rule but affects to be in accord with it, resorting to the pretext of striking out the day of receipt as not to be counted. The court says: “ 'Considering the hour of the day when the check was delivered to the defendants it is practically the same as if in express terms it had been made payable on the following day. There is, therefore, no good reason why it should not be treated as received on the 7th instead of the 6th of May, 1891.”
I do not see that, either by reason of the statute, or any local usages which have existed for years, or any peculiar necessities ‘of the situation, there is sufficient to justify what seems to me to be a departure from the rule which has obtained here and elsewhere since checks were in vogue. Moule v. Brown, 33 Eng. C. L. 705; Alexander v. Burchfield, 49 id. 1060.
The judgment should 'be reversed, with costs, and the complaint, dismissed, with costs.
Judgment affirmed.